DETAILED ACTION
	This Office action is in response to the claims filed 15 June 2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 16 is objected to because of the following informalities:  the claims recite “the installation the construction materials”.  The examiner interprets this limitation as “the installation of the construction materials”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Publication 2009/0070073 A1), in view of Levine et al. (US Publication 2003/0177187 A1).

	Regarding claim 1, Wood discloses a computing platform comprising: 
a network interface (components of the computer system described by Wood may be software applications executing on distributed systems communicating over computer networks, at [0026].  Such systems inherently network interface devices for providing such communication); 
at least one processor (“components illustrated in computer system 100 include computer software applications executing on existing computer systems, e.g., desktop computers, server computers, laptop computers…”, at [0025].  Such computer systems are known to include at least one processor for executing software applications); 
non-transitory computer-readable medium (Wood discloses providing the invention as an application program or programs stored on computer readable media such as CD-ROM, DVD-ROM, or other tangible storage media, at [0026]); and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor (Wood discloses providing the invention as an application program or programs stored on computer readable media such as CD-ROM, DVD-ROM, or other tangible storage media, at [0026]) such that the computing platform is configured to: 
maintain a three-dimensional…model of a construction project (Wood discloses utilizing Computer Automated Design (CAD) to provide a three-dimensional model of a “construction plan for a building”, at [0029]);
receive, via a client device installed with a viewing tool for displaying the model, one or more user inputs that collectively (i) select a displayed representation of a given object within the model and (ii) assign a value for a property of the given object (“the user selects an instance of an object and defines an associated takeoff object”, at [0010].  At Figs. 3-4 and at [0037]-[0041], the properties of a selected object may be defined, such as the related cost of an object); 
based on the one or more inputs: 
identify a globally unique identifier (GUID) of the given object within a hierarchical data structure for the model (Wood discloses wherein subsequent to the selection of an instance of a drawing object from a CAD drawing, identifying a GUID associated with the selected drawing object, at [0051]); and 
cause the model to be updated by associating the assigned value for the property with the GUID of the given object (the takeoff engine may identify all drawing objects in which the drawing object GUID matches the GUID of the takeoff object, quantify the number of matching objects, and utilize the determined quantities to estimate the cost associated with the objects, at [0052-0054])  and 
cause the client device to display, via the viewing tool, the updated model comprising an indication of the assigned value for the property of the given object (Wood illustrates displaying a takeoff report configured to display the takeoff data associated with construction objects.  See Fig. 5-6 and [0044]-[0045]).
Wood fails to explicitly disclose wherein the model is a federated model of a construction project, wherein the model comprises respective objects created using at least two different authoring tools.
Levine discloses three-dimensional product or manufacturing design using CAD software similar to Wood.  Furthermore, Levine discloses wherein “models produced by various client software programs” may be viewed with a single program, at [0011].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the model creation of Wood to include the production of models using various client software programs as in Levine.  One would have been motivated to make such a combination for the advantage of allowing collaborative work on a project.  See Levine, [0011].

Regarding claim 2, Wood and Levine disclose wherein the client device is a mobile device, and wherein the viewing tool for displaying the model is a plug-in configured to operate as a component of another application installed on the mobile device (Wood discloses various application architectures, including execution of a software application on a tablet computer [i.e., a mobile device], at [0025], and performing execution of software in distributed systems, at [0026].  Wood further states that the “software applications described herein…are not limited to any particular computing system and may be adapted to take advantage of new computing systems a they become available”, at [0026].  Levine discloses the use of active content web pages including the use of Java applets or ActiveX controls, at [0694].  Such teachings encompass the scope of the claimed “plug-in”).

	Regarding claim 6, Wood and Levine disclose program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing platform is configured to:
before receiving the one or more user inputs via the client device, determine that the client device is associated with a user profile that is authorized to assign a value to the property of the given object in the model; and based on determining that the client device is associated with the authorized user profile, enable the client device to access an input tool for assigning the value for the property of the given object (Wood discloses allowing users to create, edit, load, and save elements and objects related to a construction design project, at [0029].  Levine discloses wherein differing users have differing permissions and authorizations that restrict their abilities to modify data within and interact with a system.  See Levine, [0658], [0222], and [0539]).

Regarding claim 7, Wood discloses wherein the property of the given object reflects an installation status of construction materials corresponding to the given object in the model (as seen in the Takeoff Report of Fig. 6, various data and properties related to objects of a construction project are listed.  Properties such as quantity and cost are analogous in scope to the claimed “installation status”).

Regarding claim 8, Wood discloses program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing platform is configured to:
based on the assigned value for the property of the given object indicating the installation status, generate an invoice corresponding to the installation the construction materials (Wood discloses utilizing the “quantity takeoff” to generate a cost estimate of a project such that the estimate “can then be used as part of the bidding process or as part of the pricing process”, analogous in scope to the claimed “invoice corresponding to the installation [of] the construction materials).

Claims 9 and 17 recite limitations similar in scope to those of claim 1, and as a result are rejected under similar rationale.

Claim 10 recites limitations similar in scope to those of claim 2, and as a result is rejected under similar rationale.

Claims 14 and 20 recite limitations similar in scope to those of claim 6, and as a result are rejected under similar rationale.

Claim 15 recites limitations similar in scope to those of claim 7, and as a result is rejected under similar rationale.

Claim 16 recites limitations similar in scope to those of claim 8, and as a result is rejected under similar rationale.

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, in view of Levine, further in view of Brown et al. (US Publication 2012/0065946 A1), hereinafter Brown.

	Regarding claim 3, Wood and Levine disclose the computing platform of claim 1.  Wood and Levine fail to explicitly disclose such, wherein the one or more user inputs comprise one or more second user inputs, the computing platform further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing platform is configured to:
provide, via the viewing tool, an interface for receiving one or more first user inputs that define (i) the one or more properties of the given object and (ii) a respective set of possible values for each of the one or more properties; and
before receiving the one or more second user inputs, receive, via the viewing tool, one or more first user inputs that define (i) the property of the given object and (ii) a set of possible values for the property, wherein the set of possible values comprises the assigned value.
	Brown discloses a construction tool utilizing CAD and 3D model data similar to Wood and Levine.  Furthermore, Brown discloses wherein a user is able to set a valid range of parameter values for use in the construction tool.  See [0063].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the construction project design tool of Wood and Levine to include the user-defined parameter setting of Brown.  One would have been motivated to make such a combination for the advantage of allowing a design tool to properly maximize or minimize one or more criteria associated with the project design.  See Brown, [0062].
Claims 11 and 18 disclose limitations similar in scope to those of claim 3, and as such is rejected under similar rationale.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, in view of Levine and Brown, further in view of Shima (US Publication 2003/0174140 A1).

	Regarding claim 4, Wood, Levine, and Brown disclose the computing platform of claim 3.  Wood, Levine, and Brown fail to explicitly disclose such, wherein the program instructions that are executable by the at least one processor such that the computing platform is configured to define the respective set of possible values for each of the one or more properties comprise program instructions that are executable by the at least one processor such that the computing platform is configured to designate a respective display color corresponding to each value in a respective set of values; and
wherein the program instructions that are executable by the at least one processor such that the computing platform is configured to cause the client device to display the updated model comprise program instructions that are executable by the at least one processor such that the computing platform is configured to display the updated model such that the given object is displayed in the designated display color corresponding to the assigned value.
	Shima discloses systems and methods for producing a three dimensional model using CAD software, similar to Wood, Levine, and Brown.  Furthermore, Shima discloses wherein attribute values of model components are converted into a display color such that components are color-coded respective to their attribute values.  See Shima, [0016].
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the project design systems and methods of Wood, Levine, and Brown to include the attribute value-based color coding of Shima.  One would have been motivated to make such a combination for the advantage of allowing a viewer to easily assess the properties of model components.  See Shima, [0015].
Claim 12 discloses limitations similar in scope to those of claim 4, and as such is rejected under similar rationale.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, in view of Levine, further in view of Kotani et al. (US Patent 6,247,131 B1), hereinafter Kotani.

	Regarding claim 5, Wood and Levine disclose the computing platform of claim 1.  Wood and Levine fail to explicitly disclose such, wherein the program instructions that are executable by the at least one processor such that the computing platform is configured to identify the GUID comprise program instructions that are executable by the at least one processor such that the computing platform is configured to:
identify an authoring tool that was used to create the given object in the model; and
based on the identified authoring tool, determine a location within the hierarchical data structure where the GUID is saved.
	Kotani discloses systems and methods for managing stored data for multiple applications similar to the data stored in Wood and Levine.  Furthermore, Kotani discloses utilizing a content recognition system for identifying an authoring program related to content and storing a unique ID for content associated with an authoring program.  See col. 1, lines 47-53.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the construction project design systems and methods of Wood and Levine to include the authoring program identification and content association of Kotani.  One would have been motivated to make such a combination for the advantage of allowing improvements to information management and security.  See Kotani, col, 1, lines 53-56.
Claims 13 and 19 disclose limitations similar in scope to those of claim 5, and as such is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Axling (US 2008/0234991) discloses the management of object parameter values in computer automated design systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145